Citation Nr: 1522552	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-00 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1805 as a child with birth defects born to a Vietnam veteran. 


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The appellant is the daughter of a veteran, who served on active duty from November 1969 to November 1972, including service in Vietnam from June 1970 to January 1972.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The record before the Board consists of the physical claims files.  The Board notes that the appellant, as a claimant who is not a minor, has a separate claims file and separate claims file number from the Veteran.  While there are electronic records within Virtual VA and the Veterans Benefits Management System (VBMS) of the Veteran, these are under the Veteran's claims file number and not the appellant's.   
 
The Board notes that the Veteran initially filed this claim together with his daughter, the appellant, with both the Veteran and his daughter as signatories on the claim filed in January 2012.  At that time The American Legion was the Veteran's authorized representative.  The Veteran has since died.  At no time has the appellant appointed The American Legion or anyone else to represent her.


FINDING OF FACT

The appellant does not have spina bifida.  


CONCLUSION OF LAW

The criteria for benefits under 38 U.S.C.A. § 1805 for birth defects as the child of a Vietnam veteran have not been met.  38 U.S.C.A. § 1805 (West 2014); 38 C.F.R. § 3.814 (2014). 




REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter the Board notes that the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

VA shall pay a monthly allowance, based upon the level of disability, to or for a child who has been determined to be suffering from spina bifida and who is a child of a Vietnam veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  "Spina bifida" means any form and manifestation of spina bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(3).  The Board notes that spina bifida is the only birth defect that warrants the award of monetary benefits based on the herbicide exposure of the Veteran as a father of that child.  Jones v. Principi, 16 Vet. App. 219 (2002). 

The appellant contends that her father, the named Veteran in this case, was exposed to Agent Orange in service in Vietnam, and that as a result she has medical conditions for which she seeks compensation under 38 U.S.C.A. § 1805.  However, the appellant has not contended that she has spina bifida.  Rather, in a submitted authorization for release of medical records, VA Form 21-4142, dated in July 2012, the appellant indicated that she had been diagnosed with the following diseases and disabilities:  asthma, colitis, hemangiomas in multiple parts of the body, hyperdysplasia of the cervix and uterus, a thyroid problem leading to removal via surgery, liposarcoma of the right shoulder, weak immune system, and fibromyalgia.  She added that she also had gallstones removed.  

Since the appellant has not alleged and there is no evidence suggesting that she has spina bifida, this claim must be denied because it is without legal merit.


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1805 for a child born with birth defects is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


